                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                      NO. 7:20-CR-150-D-1




   UNITED STATES OF AMERICA

       v.                                                              ORDER

   PAIGE MICHELLE ANDERSON




       Defendant Paige Michelle Anderson has filed an unopposed motion for return of personal

property currently in the custody of the Bladen County Sheriffs Department. Ms. Anderson's case

has been closed, as she was sentenced on February 17, 2021 and no appeal has been filed.

Accordingly the Bladen County Sheriffs Department is authorized to.release any and all of Ms.

Anderson's personal belongings to her mother, Ms. Tracy Anderson.



       SO ORDERED, this       q      day of July, 2021.




                                                          JAMES C. DEVER III
                                                          UNITED STATES DISTRICT JUDGE
